Dear Mr. Bolton:
You have requested an opinion from this office concerning the election of six members of the Louisiana Board of Pharmacy.  You state that LSA-R.S. 37:1172(B) requires that an election be conducted in the Congressional district for each expiring position sixty (60) days prior to the vacancy.  You further state that due to reapportionment the voting results may be inconsistent with the new districts.  However, if you wait for the official reapportionment you will not comply with the sixty (60) day deadline.
Congressional reapportionment has created a variety of difficulties for certain boards.  In the case of the Board of Pharmacy, you can proceed to act under the mandate of the current law, but will be forced to waste your efforts, when, after reapportionment, new elections must take place in order to conform your makeup to new district boundaries.  The alternative to the above would be to take no action to proceed with elections under the current law.  We believe the latter alternative is preferable and would eliminate duplicative elections.  Current board members would remain in office until congressional reapportionment is final, at which time elections should be held under LSA-R.S. 37:1172.  Certainly the Board should seek any new legislation it deems appropriate.
In sum, the Board should allow current board members to remain in office until congressional reapportionment is final, at which time elections should be held under LSA-R.S. 37:1172.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JAMES C. HRDLICKA Assistant Attorney General
RPI/JCH:vrr-8639